                     IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF HAWAII

FRANCIS GRANDINETTI,           )                   CIV. NO. 18-00374 LEK-KJM
#A0185087,                     )
                               )                   ORDER VACATING JUDGMENT;
          Plaintiff,           )                   DENYING IN FORMA PAUPERIS
                               )                   APPLICATION AND MOTION FOR
          vs.                  )                   ENLARGEMENT OF TIME; AND
                               )                   DISMISSING ACTION
STATE HPA,, et al.,            )
                               )
          Defendants.          )
______________________________ )

         Before the court is pro se Plaintiff Francis Grandinetti’s (1) Motion for an

Enlargement of Time; (2) Application to Proceed In Forma Pauperis By A Prisoner

(IFP Application); and (3) Notice of Appeal (NOA). See ECF Nos. 6-8.

Grandinetti is a Hawaii state prisoner incarcerated at the Saguaro Correctional

Center (“SCC”) in Eloy, Arizona. He seeks relief under 28 U.S.C. §§ 2241, 2254,

1915(g) and the Federal Rules of Civil Procedure.1

         For the following reasons, the November 7, 2018 Dismissal Order and

judgment are VACATED. To the extent Grandinetti brings this action as a Petition

for Writ of Habeas Corpus, it is DENIED, as is any request for a certificate of

appealability. To the extent Grandinetti’s pleading is meant as a civil rights



         1
          Grandinetti titles his pleading as a “Complaint,” and a “Habeas Corpus Petition.” ECF
No. 1.
Complaint, it is DISMISSED with prejudice. Grandinetti’s Motion for

Enlargement of Time and IFP Application are DENIED.

                               I. BACKGROUND

      Grandinetti filed this action on October 1, 2018. ECF No. 1. He claims that

he received notice of a parole hearing from the Hawaii Paroling Authority (HPA)

to be held at SCC between September and November 2018. Grandinetti says that

he is too injured to accept the notice or attend a parole hearing, however. He

attaches six pages of exhibits to his pleading, including a medical request

demanding “‘Medical Parole’ only,” a consent to release his mental health

evaluations to the HPA, a medical examination report dated September 29, 1988,

and a blank HPA notice of hearing and parole plan. Id., PageID #2-6.

      On October 3, 2018, the court issued a Deficiency Order, directing

Grandinetti to submit an IFP Application or the filing fee within twenty-eight days,

or on or before October 31, 2018. Ord., ECF No. 2.

      On October 9, 2018, Grandinetti filed a second action, Grandinetti v. State

HPA, No. 1:18-cv-00388-JMS-KJM (D. Haw.), asserting similar claims to those

asserted herein. That action was docketed as a petition for writ of habeas corpus.

The court issued a Deficiency Order. ECF No. 2.




                                          2
       On October 16, 2018, Grandinetti filed a prisoner civil rights action,

Grandinetti v. Hegmann, No. 1:18-cv-00396-DKW-RLP (D. Haw.). It is unclear

what claims for relief Grandinetti asserts in this suit. The court again issued a

Deficiency Order. ECF Nos. 1, 2.

       On October 29, 2018, Grandinetti filed a document in No. 1:18-cv-00388,

complaining that SCC staff had withheld a letter to him from the Ombudsman for

several days. ECF No. 3 (dated Oct. 23, 2018).

       On November 6, 2018, Grandinetti filed a “Motion, Delayed or Hidden

USPS Mail,” in the present case. ECF No. 3 (accepted for mailing on Oct. 31,

2018). Grandinetti alleged that his mail had been withheld for three weeks in

October, although exhibits to the Motion show that five of his outgoing letters

were mailed on or before October 25, 2018. Id., PageID #13. He also complained

that eleven incoming letters were “missing/lost/stolen.”2

       On November 7, 2018, this Court dismissed this action for Grandinetti’s

failure to timely comply with the October 3, 2018 Deficiency Order, despite

evidence in the court’s records showing that he was sending and receiving mail

during the relevant time period. See Entering Order, ECF No. 4. Later that day,


       2
        Grandinetti does not explain how he knew the postage dates of these letters or why he
refused to accept at least one of these incoming letters. See id., PageID #15 (envelope showing
“Refused”).

                                               3
Grandinetti filed a Motion for Enlargement of Time, seeking an extension of time

to pay or file an IFP Application. ECF No. 6 (accepted for mailing on Oct. 31,

2018). He claimed that Defendants hid his incoming mail between September 23

and October 23, 2018.

       On November 8, 2018, Grandinetti filed an IFP Application, ECF No. 7

(accepted for mailing on Oct. 31, 2018), and a premature NOA, ECF No. 8

(accepted for mailing on Nov. 1, 2018).3

                            II. PRISON MAILBOX RULE

       Under the “mailbox rule,” a pleading filed by a pro se prisoner is deemed

filed on the date the prisoner delivered it to prison authorities for mailing, not the

date on which the pleading is received or filed by the court. Houston v. Lack, 487

U.S. 266, 270 (1988); see also Douglas v. Noelle, 567 F.3d 1103, 1107 (9th Cir.

2009) (“[T]he Houston mailbox rule applies to § 1983 suits filed by pro se

prisoners.”); Roberts v. Marshall, 627 F.3d 768, 770 n.1 (9th Cir. 2010) (“When a

prisoner gives prison authorities a habeas petition or other pleading to mail to

court, the court deems the petition constructively ‘filed’ on the date it is signed.”).




       3
         The NOA seeks to appeal the anticipated dismissal of this action for Grandinetti’s failure
to timely pay or submit an IFP Application, although it was constructively filed a week before
this action was dismissed.

                                                4
      Grandinetti constructively filed his Motion for Enlargement of Time and IFP

application on or before October 31, 2018, and they are timely. Accordingly, the

Court VACATES the November 7, 2018 Entering Order dismissing this action and

the judgment.

                                 III. DISCUSSION

      The Clerk of Court docketed this action as a civil rights complaint brought

pursuant to 42 U.S.C. § 1983. It is not clear whether that was Grandinetti’s intent,

however, because he labeled his pleading as both a Complaint and a Petition. The

court will review his pleading under both avenues of relief.

A.    The Petition and any Certificate of Appealability are Denied

      Rule 4 of the Rules Governing § 2254 Cases in the United States District

Court provides that district courts “must dismiss” a petition “[i]f it plainly appears

from the petition and any attached exhibits that the petitioner is not entitled to

relief in the district court.” See, e.g., Clayton v. Biter, 868 F.3d 840, 845-46 (9th

Cir. 2017); O’Bremski v. Maass, 915 F.2d 418, 420 (9th Cir. 1990); Nelson v.

Biter, 33 F. Supp.3d 1173, 1176-78 (C.D. Cal. 2014) (dismissing a habeas petition

deemed not cognizable). A court may dismiss a petition for writ of habeas corpus

on its own motion under Habeas Rule 4. Habeas Rule 8 Advisory Committee

Notes; see also Herbst v. Cook, 260 F.3d 1039, 1042-43 (9th Cir. 2001). Dismissal


                                           5
is appropriate “only where the allegations in the petition are ‘vague [or]

conclusory’ or ‘palpably incredible,’ or ‘patently frivolous or false.’” Hendricks v.

Vasquez, 908 F.2d 490, 491 (9th Cir. 1990) (quoting Blackledge v. Allison, 431

U.S. 63, 75-76 (1977)) (internal citations omitted).

        Habeas petitions must meet heightened pleading requirements. McFarland

v. Scott, 512 U.S. 849, 856 (1994). An application for a writ of habeas corpus by a

state prisoner must “specify all the grounds for relief which are available to the

petitioner . . . and shall set forth in summary form the facts supporting each of the

grounds thus specified.” Rule 2(c) of the Rules Governing Section 2254 Cases, 28

U.S.C. foll. § 2254. “‘[N]otice’ pleading is not sufficient, for the petition is

expected to state facts that point to a ‘real possibility of constitutional error.’”

Rule 4 Advisory Committee Notes (quoting Aubut v. Maine, 431 F.2d 688, 689

(1st Cir. 1970)); O’Bremski, 915 F.2d at 420 (quoting Blackledge, 431 U.S. at 75

n.7).

        To the extent Grandinetti’s pleading is meant as a Petition for Writ of

Habeas Corpus, it is vague, conclusory, and fails to state any coherent claim for

relief. He makes no specific claims or argument, but simply says that he is (or

was) too injured to attend a parole hearing. It is not even clear if Grandinetti has

even been scheduled for a parole hearing yet.


                                            6
      Regardless, Grandinetti has no right to early release on parole under state or

federal law. See Greenholtz v. Inmates of Neb. Penal & Corr. Complex, 442 U.S.

1, 7 (1979) (“There is no constitutional or inherent right of a convicted person to

be conditionally released before the expiration of a valid sentence.”); Mujahid v.

Apao, 795 F. Supp. 1020, 1024 (D. Haw. 1992) (holding same under Hawaii law);

Rideout v. Haw. Paroling Auth., 2014 WL 1571286, at *3 (D. Haw. Apr. 17, 2014)

(recognizing that Hawaii’s parole statutes create no liberty interest in parole and

collecting District of Hawaii cases); Slavick v. Harrington, 2018 WL 3973523, at

*2 (D. Haw. Aug. 20, 2018). Having no right to parole, Grandinetti has no

constitutional right to attend or decline to attend a parole hearing.

      Moreover, if “a state prisoner’s claim does not lie at ‘the core of habeas

corpus,’ it may not be brought in habeas corpus but must be brought, ‘if at all,’

under § 1983.” Nettles v. Grounds, 830 F.3d 922, 934 (9th Cir. 2016) (en banc)

(quoting Preiser v. Rodriguez, 411 U.S. 475, 487 (1973); Skinner v. Switzer, 562

U.S. 521, 535 n.13 (2011) ). That is, if “success on [Petitioner’s] claims would not

necessarily lead to his immediate or earlier release from confinement, [Petitioner’s]

claim does not fall within ‘the core of habeas corpus,’ and he must instead bring

his claim under § 1983.” Nettles, 830 F.3d at 935 (quoting Skinner, 562 U.S. at

535 n.13). Success on Grandinetti’s claims is apparently the right not to attend a


                                           7
parole hearing. This court lacks jurisdiction to determine when or how Grandinetti

may be paroled, but in any event, success will not lead to his release.

       Grandinetti is not entitled to habeas relief under federal law and to the extent

that is what he seeks, his Petition is DENIED. Reasonable minds would not

disagree about this dismissal, and any request for a certificate of appealability is

DENIED.

B.     Civil Rights Complaint and IFP Application

       To the extent Grandinetti asserts a civil rights claim under 42 U.S.C. § 1983,

he has no right to parole and fails to state a claim for relief. See Greenholtz, 442

U.S. at 7.

       Moreover, because Grandinetti has accrued more than three strikes under 28

U.S.C. § 1915(g),4 and does not make “a plausible allegation that [he] faced

‘imminent danger of serious physical injury’ at the time of filing,” he may not

proceed in forma pauperis in this action. Andrews v. Cervantes, 493 F.3d 1047,

1055 (9th Cir. 2007).




       4
        See, e.g., Grandinetti v. FTC Seg. Unit Staff, 426 F. App’x 576 (9th Cir. 2011);
Grandinetti v. Shimoda, 1:05-cv-00442 JMS-BMK (D. Haw. 2005); Grandinetti v. Stampfle,
1:05-cv-00692 HG-LK (D. Haw. 2005). See PACER: http://pacer.psc.uscourts.gov.

                                             8
C.    Motion for Enlargement of Time

      In light of the Court’s holding, Grandinetti’s Motion for Enlargement of

Time is DENIED as moot.

                                IV. CONCLUSION

      (1) The November 7, 2018 Dismissal Order and Judgment are VACATED.

      (2) To the extent Grandinetti seeks relief under 28 U.S.C. § 2254, his

Petition and any request for a certificate of appealability are DENIED.

      (3) To the extent Grandinetti seeks relief under 42 U.S.C. § 1983, his

Complaint is DISMISSED with prejudice for failure to state a claim and his IFP

Application is DENIED.

      (4) The Motion for Enlargement of Time is DENIED.

      (5) The Clerk is DIRECTED to process Grandinetti’s Notice of Appeal as of

the date it was filed, enter judgment, and terminate this action.

      IT IS SO ORDERED.




                                           9
         DATED: HONOLULU, HAWAII, November 16, 2018.


                                                       /s/ Leslie E. Kobayashi
                                                       Leslie E. Kobayashi
                                                       United States District Judge




Grandinetti v. State HPA, No. 1:18-cv-00374 LEK-KJM; habeas ‘18 (dny m ext time, dsm Pet R4)




                                                          10
